Exhibit 10.2

Note:  Throughout this document, certain confidential material contained herein
has been omitted and has been separately filed with the Commission. Each place
where such an omission has been made is marked with an [***]

SUPPLEMENTAL OLED MATERIAL PURCHASE AGREEMENT

 

THIS SUPPLEMENTAL OLED MATERIAL PURCHASE AGREEMENT (this “Agreement”) is entered
into effective as of January 1, 2018 (the “Effective Date”), by and between
Samsung Display Co., Ltd. (“SDC”), an entity incorporated under the laws of the
Republic of Korea and having a place of business at 1 Samsung-ro, Giheung-gu,
Yongin-si, Gyeonggi-do, 17113, Korea, and Universal Display Corporation
(“Universal Display”), an entity incorporated under the laws of the Commonwealth
of Pennsylvania, U.S.A. and having a place of business at 375 Phillips
Boulevard, Ewing, New Jersey 08618, U.S.A.

BACKGROUND

WHEREAS, Universal Display makes and sells certain materials for use in organic
light emitting devices;

WHEREAS, SDC desires to purchase these materials from Universal Display on the
terms and conditions set forth herein;

WHEREAS, Universal Display and SDC have on the date hereof entered into an OLED
PATENT LICENSE AGREEMENT (the “Main Agreement”) to which this Agreement is a
supplement; and

WHEREAS, terms not defined herein shall have the meanings ascribed to them in
the Main Agreement.

NOW, THEREFORE, intending to be legally bound, SDC and Universal Display agree
as follows:

AGREEMENT

Article 1Purchase of Commercial Materials

1.1[***]

1.2Supply of Existing Phosphorescent Materials. Universal Display shall continue
to supply Existing Phosphorescent Material(s) in the same quality and quantity
required by SDC consistent with SDC’s forecasts provided to Universal Display.
Universal Display acknowledge that any unilateral discontinuation of the supply
of the Existing Phosphorescent Material to SDC may cause a harm to SDC that may
not be compensable in monetary damages in so far as SDC’s manufacturing of the
Licensed Products may be disrupted.

1.3Reservation of Rights.  Nothing herein shall be construed as a license by
Universal Display, express or implied, for SDC, any Permitted Sublicensee or any
third party to manufacture and/or sell to SDC, such Permitted Sublicensee or any
other person or entity any Phosphorescent Material or other OLED material
covered by the Universal Display Patents or in which Universal

 

--------------------------------------------------------------------------------

 

Display otherwise has a proprietary interest.  Universal Display acknowledges
that it is responsible in its discretion for enforcing the Universal Display
Patents and its other proprietary rights against other suppliers endeavoring to
make or sell any such material without appropriate license rights from Universal
Display, and that neither SDC nor its Permitted Sublicensees is responsible for
such enforcement.  Nevertheless, SDC shall refrain from, and shall cause its
Permitted Sublicensees to refrain from, encouraging other suppliers to make or
develop Phosphorescent Material with the knowledge that the manufacture or
development of such material shall use or need to use any Universal Display
intellectual property right.

1.4[***]

1.5[***]

Article 2Material Purchase Commitments

2.1UDC Development and Supply Commitment.  During the term of this Agreement,
Universal Display shall work diligently to develop and supply the best possible
red and green Phosphorescent Materials to SDC and its Permitted Sublicensees for
the manufacture of Licensed Products.  The Parties shall cooperate to regularly
discuss SDC’s requirements for Phosphorescent Materials, including performance
characteristics, anticipated volume needs, pricing and other relevant
requirements.  Universal Display will in good faith consider SDC’s requirements
in planning and prioritizing its development of new Phosphorescent Materials.

2.2SDC Purchase Commitment.  During the term of this Agreement, SDC and/or its
Permitted Sublicensees shall purchase from Universal Display and/or its
Affiliates a minimum quantity of Phosphorescent Materials (red, green and, if
separately agreed by the parties, blue) for the manufacture of Licensed
Products, as set forth in greater detail in Exhibit A attached hereto.  Except
as may otherwise be specified in Exhibit A hereto, this minimum purchase
commitment shall be irrevocable and unconditional, provided however that in the
event that Universal Display is unable for any reason not due to SDC’s fault,
[***] to supply Phosphorescent Material to SDC in sufficient quantity,
consistent with SDC’s reasonable forecasts, to allow SDC to fulfill its minimum
purchase commitment hereunder, SDC shall be relieved from the minimum purchase
commitment to the extent of such inability.

2.3Indirect Purchase of Material.  In the event the parties agree that
Phosphorescent Material is to be supplied [***], the parties agree that (1)
Universal Display’s obligation to supply such Phosphorescent Material under this
Agreement is fulfilled and met; and (2) such purchase shall count towards the
minimum purchase commitment by SDC under this Agreement to the extent of the
purchase payment actually received by Universal Display.

Article 3Indemnification

3.1Good Faith Negotiation Obligation.  Universal Display acknowledges and agrees
that, with respect to the Phosphorescent Material supplied by Universal Display
and/or its Affiliates to SDC under the Purchase Agreement, Universal Display
shall have an obligation to indemnify SDC and its Permitted Sublicensees as set
forth in the Purchase Agreement.  The terms and the extent of such
indemnification obligation shall be negotiated in good faith by the
parties.  The parties shall begin such negotiation within sixty (60) days from
the execution of this

 

--------------------------------------------------------------------------------

 

Agreement.  Subject to further negotiation by the parties, such indemnification
obligation shall be as set forth below.

3.1.1Universal Display shall defend and/or settle any third-party claim or
action brought against SDC, its Permitted Sublicensees, their Affiliates, and/or
their respective officers, directors, employees, agents, representatives and
customers (each, a “SDC Indemnified Person”), to the extent such claim or action
concerns a Universal Display and/or its Affiliate’s-supplied Phosphorescent
Material infringing or allegedly infringing the patent rights of any third party
(“Third-Party Claimant”), but excluding any such claim or action where (A) the
infringement or alleged infringement would not have occurred but for SDC’s or
its Permitted Sublicensee’s combination of such Universal Display and/or its
Affiliates-supplied Phosphorescent Material with materials, elements or features
that are not [***]; (B) SDC or its Permitted Sublicensees knew of the
infringement or alleged infringement (but only from the date such knowledge is
obtained), unless [***]; or (C) the infringement or alleged infringement is
based on products sold by SDC or its Permitted Sublicensees, directly or
indirectly, to the Third-Party Claimant or its Affiliates, but only to the
extent of such products sold to the Third-Party Claimant or its Affiliates.

3.1.2In addition, Universal Display shall indemnify and hold harmless SDC and
the SDC Indemnified Persons from and against any damages and/or settlement
amounts payable by any of them to third parties in connection with any such
claim or action, provided that Universal Display shall have the option to
control the defense of, and to settle, the claim or action.  Any settlement of
such claim or action by SDC is subject to Universal Display’s prior approval.

3.1.3With respect to any claim or action subject to indemnification hereunder,
SDC shall promptly notify Universal Display in writing, specifying the nature of
the claim or action and, to the extent known, the total monetary amount and/or
other relief being sought by the Third-Party Claimant.  SDC and any affected SDC
Indemnified Persons (1) shall reasonably cooperate with Universal Display, at
Universal Display’s expense, in connection with the defense and/or settlement of
the claim or action; and (2) shall have the right to employ separate counsel to
provide input into the defense and/or settlement of the claim or action, at
their own cost.

3.1.4Notwithstanding the foregoing, Universal Display’s total liability with
respect to any and all claims or actions subject to indemnification hereunder
shall not exceed the greater of (a) [***] of the purchase price paid by SDC
during the Term for the Universal Display-supplied Phosphorescent Material(s)
giving rise to such claims or actions; or (b) [***].

Article 4Miscellaneous

4.1Term.  The term of this Agreement run for the same length as the Term of the
Main Agreement.  For avoidance of doubt, in the event the Main Agreement is
terminated, this Agreement shall terminate at the same time such termination of
the Main Agreement occurs.

4.2[***]

4.3Survival.  The following provisions of this Agreement shall survive the
expiration or earlier termination of this Agreement: (a) Sections 1.2 and 4.4;
(b) any unfulfilled payment obligations of SDC to the extent not excused due to
Universal Display’s breach; and (c) any other provisions necessary to interpret
the respective rights and obligations of the parties hereunder.

 

--------------------------------------------------------------------------------

 

4.4Incorporation by Reference.  The provisions of Articles 5, 6, 7 and 9 of the
Main Agreement are incorporated herein by reference.

4.5Acknowledgment.  Notwithstanding Sections 9.9 and 9.10 of the Main Agreement,
both parties acknowledge and agree that the financial terms of this Agreement
were determined through arm’s length negotiations between the parties, and that
such terms are part of an overall financial arrangement between the parties that
is encompassed within this Agreement and the Main Agreement.

4.6Supply Agreement. [***], the Parties agree to negotiate a supply agreement in
good faith that sets forth key terms and conditions, including without
limitations forecasting procedures and contingency plans, with respect to supply
and purchase of Phosphorescent Materials (“Supply Agreement”).

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives:

 

 

Samsung Display Co., Ltd.Universal Display Corporation

 

 

By: By:

 

Name: KiSeung LEEName: Steven V. Abramson

 

Title: Senior Vice PresidentTitle: President and CEO

 

Date: February 13, 2018Date: February 13, 2018

 

 

--------------------------------------------------------------------------------

 

Exhibit A

 

Material Purchase Commitment

During the Term, [***] SDC’s minimum purchase commitment shall be [***]. Failure
to meet the foregoing requirements shall constitute a material breach of this
Agreement.

[***]

[***].  Nothing herein is intended to waive or restrict any rights Universal
Display may have to enforce any of its patent or other rights [***].

 

 

Material Pricing

 

The pricing charged to SDC or its Permitted Sublicensees for red and green
non-solution process Phosphorescent Materials for the manufacture of Licensed
Products shall be set forth in the Supply Agreement, provided however [***].

 

[***]

 

[***]

 

[***].

 

 